[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-11721         ELEVENTH CIRCUIT
                                  Non-Argument Calendar     DECEMBER 8, 2010
                                ________________________        JOHN LEY
                                                                 CLERK
                         D.C. Docket No. 6:08-cv-01701-GAP-DAB



DOROTHY MOISE,
on behalf of Kenyatetta E. Franklin,

llllllllllllllllllll                                          lPlaintiff-Appellant,



                                           versus



COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllll                                          lDefendant-Appellee.

                               ________________________

                         Appeal from the United States District Court
                             for the Middle District of Florida
                               ________________________

                                    (December 8, 2010)
Before EDMONDSON, CARNES, and MARTIN, Circuit Judges.

PER CURIAM:

       On behalf of her minor niece, Kenyatetta E. Franklin, Dorothy Moise

appeals the district court’s decision affirming the Commissioner’s denial of

Franklin’s supplemental security income benefits, 42 U.S.C.

§§ 405(g), 1383(c)(3). That denial was based on, among other things, a finding

that the Administrative Law Judge was not biased. In support of her request for

review to the Appeals Council, Moise alleged that Franklin “did not receive a full

and fair hearing before this ALJ.” Moise contends only that the Appeals Council

applied the incorrect legal standard under SSA Publication No. 05-10071 and SSA

procedural regulation 57 Fed. Reg. 49186 by failing to “look into” her complaint

that the ALJ was biased in denying the benefits claim.1 Moise argues that the

Appeals Council failed to “look beyond” the transcript and see a pattern of

retaliation by the ALJ against claimants represented by her attorney, Richard

Culbertson.

       Our review of the Commissioner’s decision is “demarcated by a deferential

       1
          Moise does not contest the ALJ’s substantive finding regarding cessation of Franklin’s
disability or otherwise take issue with the Commissioner’s final decision in her brief. Moise’s
failure to raise the issues means that we need not address their merits. Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well settled in this Circuit
that a legal claim or argument that has not been briefed before the court is deemed abandoned and
its merits will not be addressed.”).

                                                 2
reconsideration of the findings of fact and an exacting examination of the

conclusions of law.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

The Commissioner’s “conclusions of law, including applicable review standards,

are not presumed valid” and are reviewed de novo, but the Commissioner’s factual

findings are conclusive if “supported by substantial evidence.” Id. (quotation

marks omitted). Substantial evidence is “more than a scintilla, but less than a

preponderance: it is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. (quotation marks and alterations omitted).

      A Social Security claimant is entitled to a hearing that is “full and fair.”

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). The ALJ plays a “crucial

role in the disability review process” and has a duty to “develop a full and fair

record” and to “carefully weigh the evidence, giving individualized consideration

to each claim.” Id. at 1401. Because the ALJ’s decision will typically be the final

word given our standard of review, the ALJ’s impartiality is “integral to the

integrity of the system.” Id. The ALJ thus must “not conduct a hearing if he or

she is prejudiced or partial with respect to any party or has any interest in the

matter pending for decision.” Id. at 1400 (quoting 20 C.F.R. § 404.940).

      If a claimant fears that a particular ALJ will not provide a fair hearing, she

must notify the ALJ at the earliest opportunity. 20 C.F.R. § 416.1440. If the ALJ

                                           3
declines to recuse herself, the claimant may seek reconsideration by raising the

issue before the Appeals Council. Id. The current version of SSA Publication No.

05-10071 provides:

      If you think any ALJ treated you unfairly, you should tell us about it and
      ask us to look into it. You can ask even while we are deciding your
      claim for benefits.

      ...

      Someone who has not been handling your claim before will look into the
      information you gave us in the complaint. You will be advised when the
      matter is closed.

      If you also appealed the decision on your claim and included
      information about your complaint, the Appeals Council will address
      your complaint when responding to your appeal.

SSA Pub. No. 05-10071 (2010).

      Moise also points to a notice titled “Social Security Administration

Procedures Concerning Allegations of Bias or Misconduct by Administrative Law

Judges” that states:

      SSA is committed to providing every claimant and his or her
      representative fair and unbiased treatment in the handling of all claims
      buy [sic] its [Office of Hearings and Appeals] hearing offices. SSA is
      also committed to ensuring that claimants and their representatives are
      afforded timely opportunities to raise any complaints that they may have
      about alleged bias or misconduct by Administrative Law Judges, and to
      have their complaints reviewed or investigated.

57 Fed. Reg. 49186–03, 49186 (Oct. 30, 1992). That regulation further provides

                                          4
that if the complaint alleging bias is filed after the ALJ’s decision but before the

expiration of the time to appeal to the Appeals Council, the claimant may present

the claim “to the Appeals Council as a basis for granting review,” have the

allegations reviewed as part of the request for review, and “be informed of the

results of the review.” Id. at 49187.

        Moise presented to the Appeals Council her claim that she did not receive a

full and fair hearing before the ALJ presiding over her case. The Appeals Council

addressed her complaint of bias in its notice of action. It stated that it had

reviewed those allegations and “carefully studied all of the evidence in the record,

including the recording that was made during the hearing.” It informed Moise of

the results of its review, stating it found “no evidence of unfair treatment or other

inappropriate action” by the ALJ. The Appeals Council thus correctly followed its

procedures for handling claims of bias on appeal.

        Moise failed to allege any specific instances of the ALJ’s bias in her case,

and the ALJ made a well-reasoned decision supported by substantial evidence that

Franklin’s disability ceased as of June 1, 2005. That decision does not reflect any

bias.

        AFFIRMED.




                                           5